DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 19 is objected to because of the following informalities:  
A space should be inserted between “claim” and “1” in line 1 of instant claim 19.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wevers, U.S. Patent No. 5,866,524.
Wevers, U.S. Patent No. 5,866,524, discloses a packaged product for delivering a foam composition comprising a surfactant system containing an anionic surfactant and a nonionic surfactant in an amount of at least 18% by weight (see abstract).  It is further taught by Wevers that suitable anionic surfactants include C10-18 alkyl alkoxy sulphates that contain 1-7 moles of ethylene oxide (see col. 3, lines 47-57), that suitable nonionic surfactants include ethoxylated alcohols and C10-18 N-alkyl polyhydroxy fatty acid amides, such as C12-18 N-methylglucamides (see col. 4, line 63-col. 5, line 2), and that the composition is stored in a container and is sprayed on the object to be cleaned (see col. 7, lines 17-67), per the requirements of the instant invention.  Specifically, note Example 1, which contains 15% by weight of alkyl sulphate, 3% by weight of alkyl ether sulphate, 6.5% by weight of C12-18 N-methylglucamide, a nonionic surfactant, ethanol, and is free of enzymes, amphoteric surfactants, and zwitterionic surfactants.  Therefore, instant claims 1-19 are anticipated by Wevers, U.S. Patent No. 5,866,524.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seiler et al, US 2019/0185785.
Seiler et al, US 2019/0185785, discloses a liquid washing agent comprising 0.1-10% by weight of an amine oxide (i.e. a nonionic surfactant), and 0.1-10% by weight of a fatty acid-N-alkyl glucamide (see abstract and paragraphs 5-8).  It is further taught by Seiler et al that suitable fatty acid-N-alkyl glucamides have the formula R6C(O)N R7Z, wherein R6 is a C7-17 alkyl, R7 is methyl and Z is -CH2-(CHOH)-(CHOH)-(CHOH)-(CHOH)-CH2OH, such as C11 acyl-N-methyl glucamides under the tradename GlucoPure (see paragraph 25), that the total content of surfactant in the liquid washing agent is 14-30% by weight (see paragraph 42), and that the composition further contains anionic surfactants, such as alkyl ether sulfates that contain 2-10 moles of ethoxylation (see paragraphs 50-54), nonionic fatty alcohol ethoxylates that contain 5-30 carbon atoms in the alkyl chain and 2-10 moles of ethoxylation (see paragraphs 67-71), and solvents, such as alcohols (see paragraph 92), wherein the composition optionally contains enzymes (see paragraph 78), and wherein the liquid washing agent is applied to a textile in any conventional method step and is later rinsed (see paragraph 112), per the requirements of the instant invention.  Specifically, note Examples E1 and E5 in Table 1 that contain GlucoPure WET (i.e. a C8-10 methyl glucamide), and are free of amphoteric surfactants, and zwitterionic surfactants.  Therefore, instant claims 1-19 are anticipated by Seiler et al, US 2019/0185785.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Collins et al, WO 92/06160.
Collins et al, WO 92/06160, discloses a liquid detergent composition comprising 1-50% by weight of an anionic surfactant that is an alkyl ethoxy sulfate, 0.5-12% by weight of a polyhydroxy fatty acid amide, and 1-20% by weight of an alkoxylated alcohol, wherein the ratio of anionic surfactant to polyhydroxy fatty acid amide is 1:1 to 5:1 (see page 65, line 31-page 66, line 30), per the requirements of the instant invention.  Specifically, note Examples 18A-18C, which are used in a process to wash dishes.  Therefore, instant claims 1-20 are anticipated by Collins et al, WO 92/06160.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Foley et al, WO 95/20026.
Foley et al, WO 95/20026, discloses a liquid dishwashing detergent comprising 1-5% by weight of an amine oxide (i.e. a nonionic surfactant; see abstract and page 4, line 20-page 5, line 3), 0.5-10% by weight of an alkyl carboxylate surfactant (see page 5, line 5-page 6, line 15), and 3-10% by weight of a polyhydroxy fatty acid amide wherein Z is -CH2-(CHOH)4-CH2OH, such as C12 alkyl N-methyl glucamide (see page 6, line 17-page 7, line 17 and Examples 1-4 on page 27).  It is further taught by Foley et al that the liquid dishwashing detergent further contains 0.5-20% by weight of a nonionic surfactant, such as alkyl ethoxylates that contain 8-20 carbon atoms in the alkyl chain and 2-10 moles of ethylene oxide (see page 11, line 31-page 13, line 2), 3-30% by weight of anionic surfactants, such as alkyl sulphates that are ethoxylated with 0.5-20 moles of ethylene oxide (see page 15, line 1-page 17, line 10), and 2-15% by weight of an organic solvent, such as alcohols (see page 21, lines 1-32), per the requirements of the instant invention.  Specifically, note Example 1, which is free of enzymes, amphoteric surfactants, and zwitterionic surfactants.  Therefore, instant claims 1-20 are anticipated by Foley et al, WO 95/20026.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/160,974 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/160,974 claims a similar method of cleaning dishware with a cleaning product comprising a spray dispenser that contains an organic solvent and 5-25% by weight of a surfactant system comprising an alkyl glucamide surfactant, an amphoteric or zwitterionic surfactant, less than 3% by weight of an anionic surfactant, and a nonionic alkyl ethoxylate surfactant (see claims 1-20 of copending Application No. 17/160,974), as required in the instant claims.  Therefore, instant claims 1-15 and 17-20 are an obvious formulation in view of claims 1-20 of copending Application No. 17/160,974.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 10, 2022